PER CURIAM:
Originally filed in the name of James K. Sheppard, this claim was amended by the Court at the hearing to reflect that the true owner of the vehicle involved was Frances P. Sheppard.
According to Mr. Sheppard, who was driving his wife’s 1983 Toyota Tercel on March 27, 1984, the weather was good as he travell-ed at 35-40 mph in an easterly direction on West Washington Street *249(Highway 62) in or near Charleston, West Virginia. Suddenly, the right front wheel struck a pothole in the right-hand portion of his lane of travel.
He testified that he was 15-20 yards away from the pothole when he first saw it, and he was unable to estimate its dimensions. Damage to the vehicle amounted to $177.24.
No evidence was presented to show that the respondent had actual or constructive notice of the existence of the pothole in question. Such notice must be established in order for the respondent to be found guilty of negligence. The Court must therefore deny the claim.
Claim disallowed.